[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]STIPULATION
After having met with the Office of Family Relations and said office having interviewed the minor child, Rebekah Majors, the undersigned do hereby agree as follows:
1. Custody of the minor child, Rebekah Majors, shall be joint with primary residence awarded to the Plaintiff Mother.
2. The Defendant Father shall be entitled to visitation with the minor child at least twice per month at a time and duration to be chosen by the minor child. CT Page 9822-A
THE PLAINTIFF
Merian Majors
THE DEFENDANT
Kenneth Majors